Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered October 15, 1991, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant at no time attempted to vacate his plea of guilty, with the result that no issue with regard to the factual sufficiency of the plea allocution is preserved for appellate review (see, People v Lopez, 71 NY2d 662).
There is no merit to the defendant’s contention that the court should have inquired more closely into the defendant’s possible defense of consent. The court did make such an inquiry, ascertaining that the defendant assaulted his victim, held her down, and forced her to have sexual intercourse with him (see, People v Jones, 180 AD2d 650). No further inquiry by the court was necessary. Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.